Citation Nr: 1536741	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  12-35 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 percent for chronic lumbar spine strain with spinal stenosis and degenerative changes, to include assignment of an effective date earlier than January 11, 2010.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1942 to December 1945, from July 1949 to November 1952, and from July 1954 to August 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board notes that the Veteran was scheduled for a Decision Review Officer (DRO) hearing at the RO in October 2012.  An October 2012 DRO Informal Conference Report stated that the Veteran did not attend the hearing, but the RO scheduled him for a VA examination as a result of a discussion with his representative.  The Veteran also requested a Travel Board hearing in his December 2012 VA Form 9.  Though he was scheduled for a hearing in June 2014, a May 2014 e-mail from the Veteran's representative withdrew his hearing request.  Thus, there are no outstanding hearing requests. 

In an August 2014 decision, the Board remanded the issue on appeal for additional development and readjudication.  The case has since been returned to the Board.  As will be discussed below, there was substantial compliance with all remand directives, and the Board may proceed with adjudication.

The Board notes that the issue of entitlement to service connection  for  a left leg condition/injury with poor circulation, to include as secondary to service-connected chronic lumbar spine strain with spinal stenosis and degenerative changes was also previously before the Board.  Following the Board's August 2014 remand, the RO granted service connection for left lower extremity radiculopathy in a June 2015 rating decision.  As this rating decision granted the benefit sought by the Veteran, the issue is no longer before the Board.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  By rating of March 2010 a 40 percent rating was assigned for the low back disorder effective January 11, 2010, the date of the claim for an increase.

2.  Since November 30, 2009 and resolving all doubt in favor of the Veteran, the Veteran's lumbar spine disability has been manifested by subjective complaints of pain and stiffness with objective evidence of limitation of motion, weakness, and incoordination; but not unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, but no higher, for chronic lumbar spine strain with spinal stenosis and degenerative changes have been met since November 30, 2009, but no earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5238-5237 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The duty to notify in this case was satisfied by a letter sent to the Veteran dated in January 2010.  This letter was also provided prior to the initial decision on the claim by the AOJ in March 2010.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, the Board finds that VA's duty to notify the Veteran is satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded VA examinations in February 2010, November 2012, and October 2014 in connection with the claim on appeal.  

As noted above, a DRO informal conference was conducted on the Veteran's behalf in October 2012.  During the conference, the DRO and the Veteran discussed the Veteran's contention that his disability had worsened since his last VA examination.  As a result, they agreed to schedule another examination to obtain a current disability picture.  There is no indication or argument that any notification deficiencies resulted in prejudice or otherwise affected the essential fairness of the proceedings.

In the Board's August 2014 remand, the AOJ was directed to obtain outstanding VA treatment records and to contact the Veteran and request that he provide identifying information and authorization for any relevant treatment records.  The record shows that the AOJ acquired updated VA treatment records dated through August 2014 and associated them with the claims file.  The AOJ also sent the Veteran a September 2014 letter asking that he provide the information specified by in the remand.  The Veteran did not respond to this request.  The Board also instructed the AOJ to obtain a VA examination to assess the current severity and manifestations of the Veteran's lumbar spine disability.  Such an examination was conducted in October 2014 and this examination is adequate as it provides all the necessary information to rate the Veteran's disabilities under the relevant diagnostic codes.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's lumbar strain since he was last examined in October 2014.  The record does not reflect an allegation or evidence revealing any worsening of the lumbar strain since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claims.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").  The Board notes that the Veteran's increased rating claim was received on January 11, 2010.  Therefore, the period for consideration on appeal began on January 11, 2009, one year prior to the date of receipt of his increased rating claim.  38 C.F.R. § 3.400(o)(2) (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to the absence of part, or all, of the necessary bones, joints, and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran contends that he is entitled to a higher evaluation for his service-connected lumbar spine disability.  The Veteran's lumbar spine disability is currently assigned a 40 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5238-5237.  Hyphenated diagnostic codes are used when a rating under one code requires the use of an additional diagnostic code to identify the basis for the rating.  Here, the diagnostic code indicates that the Veteran's lumbar spine disability rating is based on both spinal stenosis and lumbosacral strain.

Diagnostic codes 5237 and 5238 are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebrale body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  38 C.F.R. § 4.71a, General Rating Formal, Note (2) and Plate V.

Moreover, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees always represents favorable ankylosis).  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  A 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation of that segment.  Id., Note (2).

Background

A February 2009 VA treatment record noted that the Veteran had multilevel degenerative disc disease with bulge that was most prominent at the L3-4 level.  Spinal stenosis was also documented.  He reported having left hip pain and that he visited a chiropractor twice a month.  The record stated that he ambulated without assistance and described the Veteran as active.  During the visit, his range of motion and deep tendon reflexes were good.  However, the record also noted that the range of motion for the left hip was fair.  

On November 30, 2009, the Veteran reported that his back symptoms had worsened.  He was in a great deal of pain and he had difficulty walking.  The Veteran now sometimes needed a wheelchair to ambulate.  The record noted that the Veteran was hunched over and that he could not walk more than 25 feet.  If he walked more than 25 yards, his pain increased to a 7 or 8 out of 10.  The Veteran treated his pain with Advil.  He also had ongoing numbness in the left lower extremity, but the Veteran denied having a loss of bowel or bladder control.

A January 11, 2010 VA treatment record included the Veteran's report that he had become very sedentary in the past 1 to 2 years.  The Veteran could still only walk 25 feet, but he now stated that he used a cane to do so.  The Veteran's gait was antalgic.  He was intolerant of most medications, and he consequently treated his symptoms with a Transcutaneous Electrical Nerve Stimulation (TENS) unit and a massage chair in addition to the previously reported use of over the counter pain medication and chiropractor visits.  In assessing the Veteran's back, the record stated that there was a loss of lordosis, but no midline tenderness to palpitation.  The record noted that the Veteran's motor strength was limited; documented as 3 to 4 out of 5 for both lower extremities.  His deep tendon reflexes were diffusely hyporeflexic.  The Veteran had a mild lumbar paraspinal spasm.  His straight leg raising test was only equivocal on the left side.  He also had a positive Lasegue sign bilaterally.  The record's assessment was lumbar spinal stenosis.

The Veteran's lumbar spine disability was evaluated during a February 2010 VA examination.  The Veteran informed the examiner that he felt wobbly, but he did not have instabilities.   His back reportedly felt heavier when he was on his feet for a long period of time.  The Veteran was still unable to walk more than 25 to 30 yards.  He reported that he could not fully stand up, and when standing, he could only stand long enough to shave.  He had used a cane or crutch over the last six months.  In addition, the Veteran had to stretch for 15 to 20 minutes in the morning before walking due to suffering from significant stiffness at that time.  He denied having any incapacitating episodes.  

For range of motion testing, the examiner noted that his extension was 20 degrees short and he had 50 degrees of forward flexion.  The examiner added that this measurement was documented after 3 repetitions.  The Veteran also had 20 degrees of both right and left lateral flexion.  He had 25 degrees of left and right lateral rotation.  The Veteran felt that repetitive movements led to increased back pain, but not a loss of strength.  The examiner opined that during a flare-up, the Veteran would lose between 40 to 45 degrees of his overall range of motion, strength, coordination, and fatigability.  His muscle strength was 5 out of 5.  Bilaterally, his Achilles reflexes were absent and his knees displayed hypoactive reflexes.  Straight leg testing was negative, but the examiner noted a slight decrease in strength.  His crossover sign and Patrick's (FABER's) test were negative.  

The examiner noted that the Veteran reported decreased sensation in the quadriceps.  However, the examiner determined that though his sensation altered, it remained intact.  The examiner elaborated that the Veteran still felt sensation, but it was different than the norm.  The Veteran also reported that his low back pain radiated down his left leg.  The examiner noted that the Veteran had a history of claudication of the lower legs.  He also noted that the Veteran's previous electromyographies (EMGs) were negative for left leg radiculopathy.  The Veteran additionally denied having any bowel or bladder dysfunction related to his back.  In terms of employment, the examiner opined that the Veteran's low back disability would not affect his work. 

In February 2011, a VA treatment record stated that the Veteran reported stiffness and soreness in his back.  He could ambulate at home without assistance, but he used a walker for longer distances.  He did not have a spasm.  In July 2012, he still had stiff and sore bilateral hips in addition to lower extremity weakness.  He could now walk 100 feet before he required use of a walker.  The record described his gait as mildly stooped, broad-based, and shuffling.  No deformity was present.  The record noted that his motor strength remained limited at 3 to 4 out 5 for both lower extremities.  His straight leg testing was still negative and his deep tendon reflexes remained diffusely hyporeflexic.   The Veteran had a positive Lasegue sign and the Babinski sign was absent.  Other records from July 2012 noted that the Veteran could no longer walk without his walker and he reported that he could hardly walk at all due to his painful hips.

Another VA examination was conducted in November 2012.  The examiner stated that the Veteran's back was constantly stiff and he could not obtain relief from this issue.  Standing led to increased pain.  He used a walker regularly and he used crutches on a constant basis for back stability.  According to the Veteran, standing or walking led to flare ups during which he experienced an increased amount of pain and a heavy feeling in the legs.  During the range of motion testing, the examiner recorded 60 degrees of forward flexion, 0 degrees of extension, 10 degrees of right and left lateral flexion, and 0 degrees of left and right lateral rotation.   At the end point of each of these measurements, the Veteran also displayed objective evidence of pain.  The Veteran did not experience any additional limitation in range of motion after repetitive use testing.  He did, however, have functional loss and/or impairment that was manifested by less movement than normal and pain on movement.  He still had no tenderness to palpation.  The Veteran's muscle strength had improved to 5 out of 5 bilaterally for the hip flexion, ankle, plantar flexion, ankle dorsiflexion, and great toe extension.  There was still muscle atrophy was present.  In comparison to the hyporeflexic responses previously noted, the examiner documented that both the knee and ankle had normal reflexes bilaterally.   Sensory testing of the upper anterior thigh (L2) and the thigh/knee (L3/4) was also normal bilaterally.  However, there was decreased sensation for the right and left lower leg/ankle (L4/L5/S1) as well as for the foot/toes (L5).

In contrast to the symptoms reported during the February 2010 examination, the Veteran informed the examiner that he did not have radiation or electrical sensations.  Straight leg testing was negative bilaterally and the examiner determined that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  In addition, there were no other neurological abnormalities.  The Veteran had guarding and/or a muscle spasm of the thoracolumbar spine, but it was not severe enough to result in an abnormal gait or spinal contour.  He did not have intervertebral disc syndrome (IVDS) of the spine and the Veteran did not report any incapacitating episodes.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner also noted that the Veteran did have scars related to his back disability, but they were not painful and/or unstable.  Moreover, the scars did not have a total are greater than 39 square centimeters, or 6 square inches.

The diagnosis was chronic lumbar strain with spinal stenosis and degenerative changes.  In the report, the examiner noted that the Veteran had not worked for the past 5 years.  The examiner opined that the Veteran's low back disability would impact his ability work.  He explained that the Veteran had previously worked as a courier, and the Veteran would not be able to perform the associated job duties of walking and lifting or carrying packages.

A January 2013 VA treatment record noted that the Veteran's pain and stiffness had increased.  He needed to use his walker constantly.  Straight leg testing was now positive on the left and equivocal on the right.  Later in June, VA treatment records documented that the Veteran denied having pain when walking, but he had significant low back pain in general.  He reported experiencing progressively greater difficulty in walking that was partly due to leg weakness.  He felt "wobbly" while walking and this unsteadiness also occurred when he was standing.  The doctor opined that these issues were primarily due to the Veteran's spinal stenosis.

In January 2014, a VA treatment record noted that the Veteran's time for an "Up and Go test" was 21 seconds.  A subsequent August 2014 record recorded that the Veteran denied significant low back pain and maintained his use of a rollator or cane when walking. The Veteran also reported that he walked on a treadmill. Though the record noted that his motor strength was limited, it was measured as 5 out of 5 for both the right and left lower extremity.  These measurements represent normal motor strength.  At this time, straight leg testing was negative.  Deep tendon reflexes had again become hyporeflexic.  The assessment noted lumbar spinal stenosis with neurogenic claudication, status post laminectomy.
In regards to claudication, the Board notes that a January 2010 VA treatment record stated that the Veteran had left calf claudication.  In July 2012, it was noted that they needed to rule out whether the Veteran's claudication was vascular versus neurogenic.  A subsequent June 2013 record stated that the Veteran's claudication was both vascular and neurogenic.  Finally, a January 2014 record documented that the Veteran was felt to have neurogenic rather than vascular claudication.

The Veteran was provided with an additional VA examination for his lumbar spine in October 2014.  The examiner noted that the Veteran occasionally used his cane and constantly used his walker.  The examiner observed that the lumbar paraspinal muscles were now tender to palpation.  The Veteran reported moderate daily pain of moderate severity in his low back that radiated down his left leg.  He also reported numbness and occasional weakness in his left leg, but not paresthesias.  He treated his pain with joint medication and a topical cream.  He continued to experience flare-ups that impacted the function of his thoracolumbar spine.  During a flare-up, the Veteran stated that he was barely able to rise from a chair to walk.

During range of motion testing, the Veteran had 0 degrees of extension with objective evidence of pain at 0 degrees.  The examiner explained that the Veteran lacked the terminal 20 degrees of extension; meaning he could not straighten his back.  As a result, he was hunched forward 20 degrees.  He also had 60 degrees of forward flexion with objective evidence of painful motion beginning at 45 degrees; 0 degrees of right and left lateral flexion with objective evidence of painful motion at 0 degrees; and 10 degrees of right and left lateral rotation, with objective evidence of painful motion beginning at 10 degrees.  After 3 repetitions, the Veteran did not have any additional limitation in range of motion.  However, the examiner noted that the Veteran had functional loss or functional impairment in the form of less movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, disturbance of locomotion, and lack of endurance.  In addressing the Veteran's flare-ups, the examiner stated that it is likely that the Veteran's flare-ups would cause pain and create difficulties in walking, but that no further loss of motion would occur.

Testing revealed that the Veteran's muscle strength had decreased, with the right and left hip flexion measured as a 4 out 5.  His knee extension, ankle plantar flexion, and great toe extension was a 4 out of 5 on the right and a 3 out of 5 on the left.  There was still no muscle atrophy.  His deep tendon reflexes in the ankle and knee were now absent bilaterally.  Straight leg raising test was negative bilaterally. 
Sensory testing revealed normal sensation in the left upper anterior thigh, and decreased sensation in the left thigh/knee, lower leg/ankle, and foot/toes.  The sensory examination results were normal on the right side in each of these categories.  

For the left lower extremity, the Veteran had mild and constant pain that might be excruciating at times; moderate intermittent pain that was usually dull; and moderate numbness; but no paresthesias and/or dysesthesias.  In discussing the Veteran's left lower extremity radiculopathy, the examiner noted that neurogenic claudication was a form of radiculopathy where certain activities, such as walking, increase the symptoms of the radiculopathy.  In addition, the Veteran had involvement of the L4/L5/S1/S2/S3 nerve roots on the left side that had a moderate effect.  The Veteran had no symptoms of radiculopathy in the right lower extremity.   The examiner did not find any other neurologic abnormalities.  The Veteran's previously documented muscle spasms and guarding of the thoracolumbar spine now resulted in an abnormal gait or abnormal spinal contour.  There was no ankylosis of the spine.  Imaging results revealed that arthritis was present, but not a thoracic vertebral fracture with a loss of 50 percent or more of height.  The Veteran did not have IVDS and there were no total incapacitating episodes over the past 12 months.  The diagnosis was spinal stenosis.  The examiner opined that the Veteran's low back disability impacted his ability to work as he was severely limited in his mobility.  As a result, the examiner stated that he would most likely be unemployable.

Analysis

Though the Veteran's claim was received on January, 11 2010, VA treatment records show that the Veteran had already begun to report worsening symptoms less than two months prior to this date on November 30, 2009.  In fact, many of the symptoms documented in November 2009, such as the inability to walk long distances and the fact that the Veteran had a hunched posture, were also noted in January 2010.  The Veteran's contentions regarding worsening symptoms were confirmed by the February 2010 VA examination, which was conducted only around 3 months after the November 2009 record.  Thus, the Board finds that the Veteran's 40 percent rating should be granted effective from the date of November 30, 2009, when his reports of worsening symptoms were first documented.  There is no basis in the earlier records for assignment of an earlier effective date.

However, in considering the evidence of record under the laws and regulations as set forth above, the Board concludes that a higher rating of 50 percent under Diagnostic Codes 5238-5237 is not warranted.  The medical evidence did not document unfavorable ankylosis of the entire thoracolumbar spine and the October 2014 VA examiner determined that no ankylosis was present.  In addition, the Veteran is not entitled to a higher rating under Diagnostic Code 5243 as both the November 2012 and the October 2014 VA examiners found that he did not have IVDS.  Furthermore, the medical evidence does not show that the Veteran had any incapacitating episodes during this period and the Veteran did not report that he experienced these types of events.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness as the Veteran's symptoms are most consistent with the 40 percent rating.  The medical evidence does not tend to establish weakened movement, excess fatigability, or incoordination to a degree that would warrant an increased evaluation.  The Board notes that throughout the appeal period, the Veteran has reported pain, stiffness, and worsening symptoms during flare ups.  However, the Board notes that the Veteran's forward flexion measurements have consistently been better than the 30 degrees or less that is required by the assigned 40 percent rating.  In addition, though the February 2010 VA examiner opined that the Veteran would experience additional loss of motion during a flare up, the examiners have not indicated that a flare-up would approximate the symptoms of unfavorable ankylosis of the entire thoracolumbar spine.  Thus, the Board finds that the Veteran's complaints regarding functional loss and flare ups are already contemplated in his current 40 percent rating for this period.

Additionally, the Board has considered the scars associated with the Veteran's lumbar spine condition.  However, the November 2012 VA examiner found that the scars were not painful, unstable, or covering a total area greater than 39 square centimeters, or 6 square inches.  The other medical evidence of record does not contradict this finding.  As such, a separate rating for the Veteran's related scars is not warranted under Diagnostic Codes 7801, 7802, 7804, and 7805.

The Board has also evaluated whether a separate rating should be awarded for neurological abnormalities.  However, the Veteran's radiculopathy of the left lower extremity is presently rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  In addition, the October 2014 VA examiner stated that his neurogenic claudication was a form of the already service-connected radiculopathy.  Moreover, the Veteran has not reported and the evidence does not show that any other neurological symptoms are present.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his lumbar spine disorder.  Lay assertions may serve to support a claim when they relate to the occurrence of observable events or the presence of symptoms of a disability that are subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran is competent to give evidence relating the observable symptoms of his lumbar spine disability, he is not competent to identify a specific level of disability of his disability according the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical professionals who examined him during the current appeal.  As such, the Board finds these records to be the most probative evidence in determining whether a higher disability rating is warranted.  Thus, the Board does not find that an evaluation in excess of 40 percent is warranted for the entire period on appeal.



Extraschedular Consideration

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which governs the assignment of extraschedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and no extraschedular referral is required as the assigned scheduler evaluation is adequate.  See id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  In the alternative, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provide by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the evidence does not show such an exceptional disability picture that renders inadequate the available scheduler ratings for the Veteran's lumbar spine.  The Veteran does not have symptoms associated with his lumbar spine disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating under Diagnostic Code 5242, which takes into account pain, limitation of motion, and comitant functional limitations.  The Veteran has not reported symptoms stemming from the disability that are not currently considered in the rating criteria.  In addition, there is no allegation or indication that the combined effects of the Veteran's service-connected disabilities present an exceptional disability picture.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's lumbar spine disability, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App 111 (2008).


ORDER

An evaluation of 40 percent for chronic lumbar spine strain with spinal stenosis and degenerative changes is granted effective from November 30, 2009, but no earlier.

An evaluation in excess of 40 percent for the low back disorder is otherwise denied.


REMAND

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is whether a total rating based on a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the October 2014 VA examiner opined that the Veteran would most likely be unemployable as a result of his lumbar spine disability.  Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


